Citation Nr: 0026053	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment received at Redbud Community 
Hospital on September 14, 1998.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 decision of the Department of 
Veterans Affairs (VA) Medical Center in San Francisco, 
California.



FINDINGS OF FACT

1.  The veteran incurred medical expenses in connection with 
treatment at Redbud Community Hospital on September 14, 1998 
for a complaint of right knee swelling for two months.  

2.  The record is silent for any authorization by VA for the 
treatment rendered to the veteran at Redbud Community 
Hospital on September 14, 1998.  

3.  At the time of the September 1998 treatment, the veteran 
was service-connected for post-traumatic stress disorder, 
permanently evaluated as 100 percent disabling, and for 
residuals of a head injury, evaluated as 10 percent 
disabling.  

4.  A medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health did not exist 
at the time of the September 14, 1998 treatment rendered at 
Redbud Community Hospital.  



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical treatment rendered at the Redbud 
Community Hospital on September 14, 1998 have not been met.  
See 38 U.S.C.A. §§  1728, 5107 (West 1991); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, he has presented a claim that is plausible.  
Furthermore, the Board is satisfied that all relevant facts 
have been properly developed.  There is no indication that 
there are additional records that have not been obtained that 
would be pertinent to the veteran's claim.  Thus, no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  See Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

Pertinent Law and Regulations

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j) (1998);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

Factual Background

In the instant case, the veteran is service-connected for 
post-traumatic stress disorder, evaluated as 100 percent 
disabling, and for residuals of a head injury, evaluated as 
10 percent disabling.  In a December 1997 rating decision, 
basic eligibility for Dependent's Educational Assistance was 
granted on the basis that the evidence showed the veteran 
currently had a total service-connected disability, permanent 
in nature.  The veteran has no other service-connected 
disabilities.  

On September 14, 1998, the veteran received treatment from a 
private hospital facility, Redbud Community Hospital.  The 
treatment records indicate the veteran was seen in triage at 
12:35 and complained of right knee swelling for two months.  
It was noted that he had iced the knee at home with no 
relief.  The veteran denied any trauma to the knee.  A triage 
level of "delayed" and distress level of mild were noted.  
The veteran's condition was not noted as emergent or urgent.  
Physical examination revealed the veteran was in no acute 
distress, with no locking or lateral instability in the knee.  
Extension to 85 degrees was also noted.  A diagnosis of 
effusion of the right knee was noted.  The treatment records 
reflect the veteran was discharged as ambulatory at 15:40 in 
stable condition with no medications.  

A September 1998 Redbud Community Hospital billing statement 
reflects the payer as Veterans Administration.  The treatment 
authorization codes section is blank.  

A report of a private physician dated on September 22, 1998 
reflects the veteran reported experiencing right knee pain 
for a couple of months and did not recall any specific 
trauma.  It was noted that he had gone to the emergency room 
after he was not able to get up in the middle of the night to 
help his son who was ill.  It was also noted that VA had 
reportedly authorized the veteran to see an orthopedic doctor 
for his right knee complaints.  The physician noted there was 
some tenderness along the medial joint line and the joint 
surface of the femur on the medial side.  There was no 
ligamentous laxity, crepitus, Drawer sign, erythema, or 
increased warmth.  An assessment of right knee effusion and 
pain was noted.  It was also noted the veteran was injected 
with 40 milligrams of Triamcinolone with Marcaine, using a 
sterile technique.  

In an October 1998 letter, the Chief of Medical 
Administration Service for the VA Medical Center in San 
Francisco, California informed the veteran that the medical 
reports of services provided on September 14, 1998 had been 
reviewed and the Authorizing Physician had determined that 
the veteran was evaluated in the emergency room for a non-
emergent condition; therefore reimbursement was not 
authorized.  

A November 1998 statement from a private chiropractor 
reflects that the veteran complained of right knee pain on 
August 19, 1998.  The knee was quite swollen and appeared 
inflamed.  The chiropractor noted that he recommended the 
veteran consult an orthopedist to examine the right knee for 
possible treatment.  

The veteran contends that his son had the flu on September 
13, 1998 and he was unable to get up in the middle of the 
night to help his son because of the pain in his leg.  He 
also contends that he called the outpatient fee basis 
department and was told that there would be no problem as 
long as the admitting nurse called in a timely fashion.  The 
veteran states that the admitting nurse at the private 
hospital called and received authorization for the veteran to 
be treated in the emergency room.  The veteran has also 
stated that he did not know if emergent care was needed, only 
that his knee was swollen and he could hardly walk.  He also 
stated the nearest VA medical facility was three hours away.  
The veteran reiterated that the private hospital was given 
authorization for treatment over the telephone and thus, 
payment should be made by VA.  

Analysis

The record reflects that the veteran is permanently and 
totally disabled as a result of his service-connected post-
traumatic stress disorder.  Thus, the first of the three 
criteria enumerated in 38 C.F.R. § 17.120 has been met.  The 
Board must then consider whether the second element, care and 
services not previously authorized were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, has been met.

The Board recognizes that the veteran contends that VA 
authorized his treatment at a private medical center for 
right knee pain.  The veteran contends that he called the 
outpatient fee basis office and that the admitting nurse from 
the private hospital called and received authorization for 
his treatment.  However, the September 14, 1998 private 
hospital treatment records are silent for any indication that 
authorization was attempted, requested, or obtained.  
Additionally, the hospital billing statement reflects no 
authorization code or any other indication that authorization 
for treatment was received.  The Board recognizes that the 
September 22, 1998 private medical report notes that VA 
"reportedly" authorized the veteran to see an orthopedic 
physician for his knee pain.  However, that statement appears 
to be based on a statement from the veteran and no other 
information regarding when authorization was obtained is 
noted.  Furthermore, for reasons stated below, the record 
does not reflect that the veteran's situation involved an 
emergency.  Thus, the Board concludes that an outpatient 
staff member's instruction to the veteran that treatment at a 
private hospital facility was okay would not constitute 
authorization or current VA treatment in a VA facility, even 
assuming that such instructions were provided to the veteran 
by phone prior to treatment.  See 38 U.S.C.A. § 1710; 
38 C.F.R. §§ 17.52, 17.53, 17.54 (1999).  

Additionally, the evidence of record clearly reflects that 
the veteran's condition was not a medical emergency of such a 
nature that delay would have been hazardous to his life or 
health.  The private chiropractor's statement indicates some 
pain and swelling in the right knee on August 19, 1998 and 
recommended follow-up.  However, it in no way indicates that 
the veteran's condition was emergent.  Although the veteran 
reported that he was unable to get up in the middle of the 
night due to his leg pain, the treatment records reflect a 
triage time of 12:35 on September 14, 1998.  This was almost 
one month after the veteran saw the chiropractor.  Finally, 
the veteran's triage level was noted as delayed and his 
distress level was noted as mild.  He was discharged as 
ambulatory and in stable condition at 13:50 on the same day.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence clearly shows that the 
treatment received by the veteran at Redbud Community 
Hospital on September 14, 1998 was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Thus, the second criterion 
for reimbursement or payment of medical expenses incurred 
without prior authorization from VA is not met.  Inasmuch as 
failure to satisfy any one of the three criteria set forth 
above precludes VA from paying medical expenses incurred 
without prior authorization from VA, the veteran's appeal 
must be denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  



ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred at a private hospital facility on 
September 14, 1998 is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 8 -


